FDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 8/13/2019 are accepted.

Claim Objections
Claims 1-19 are objected to because of the following informalities:  Claims 1, 10 and 15 specifically recite limitations of “to the space” and “in a space”. Examiner suggest these should be “in space” and “into space” or the like.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Knirsch (US 2011/0192936). 
Regarding claim 1: Knirsch teaches a body (element 14 in Fig. 1), that is attached to a target object (element 14 attached to element 1 in Fig. 1) in a space before the target object is launched to the space, the body comprising a marker for approach navigation of an aerospace vehicle (¶24; positioning aid).
Knirsch teaches the elements above but does not explicitly teach the body being plate-like.
However, it would have been obvious for the body to be plate-like. Plate-like bodies as target objects are known in the art (even as far back as targets in archery). It would have been obvious to one of ordinary skill to build the body (element 14) to be plate-like in order to have a large cross-section while not taking up too much space in depth.

Knirsch teaches:
Regarding claim 2: wherein the marker contains a material capable of reflecting light and reflects light emitted from the aerospace vehicle towards the aerospace vehicle (¶24; positioning aid can be a reflector).
Regarding claim 7:  comprising a portion containing a magnetic material (¶24; permanent magnet).
Regarding claim 8, Knirsch teaches the invention of claims 1 and 7 but does not explicitly teach: 
comprising a peripheral portion and a central portion, wherein the peripheral portion containing a magnetic material, and the markers are placed in the central portion.
However, it would be obvious to one of ordinary skill to provide a magnetic material on the peripheral portion and place the mark at a central portion to provide an optimal configuration for attaching and marking.

Regarding claim 9, Knirsch teaches the invention of claims 1 and 7 but does not explicitly teach: 
wherein the magnetic material is iron, nickel, permalloy, or steel.
However, it would be obvious to one of ordinary skill in the art to provide any of these types of metal that are used in spacecraft manufacturing, to provide the benefit of solid, reliable materials.




Regarding claim 10: Knirsch teaches a capturing system, which captures a target object in a space (see Figure 1), the capturing system comprising: the plate-like body according to claim 7 (element 14 in Fig. 1); and an aerospace vehicle (element 200 in Fig. 1) that has a magnetic force generating portion (element 213) which generates magnetic force attracting the plate-like body (elements 13-14; ¶23-24).

Knirsch teaches the system of claim 10 but does not explicitly teach:
Regarding claim 11: wherein the magnetic force generating portion has a plate-like member and a magnetic portion placed on a surface of the plate-like member.
However, it would be obvious to one of ordinary skill that the magnetic force generating portion of element 213 has a plate-like member and is also magnetic similarly as the positioning aid of element 14 and described in ¶24. The benefit being a solid connection between the two attaching components.

Regarding claim 12: wherein the magnetic portion is a permanent magnet (¶24; permanent magnet).

Regarding claim 13, Knirsch teaches the invention of claims 1, 7, 10 and 11 but does not explicitly teach:
wherein the magnetic portion is an electromagnet that generates magnetic force by applying current.
However, this is known to one of ordinary skill in the art that this is how a magnetic force is generated. The benefit of controlling the magnetic field according to the requirement being used in the plate-like body in a spacecraft.


Regarding claim 15: Knirsch teaches an aerospace vehicle (element 200; ¶23) comprising a magnetic force generating portion that generates magnetic force (element 14 in Fig. 1; ¶24; permanent magnet), wherein the aerospace vehicle enables capturing a target object in a space by attracting the plate-like body according to claim 7 (element 14 in Fig. 1) with magnetic force generated by the magnetic force generating portion (Fig. 1; ¶24).

Regarding clams 16-19, Knirsch teaches the invention of claims 1 and 7 but does not explicitly teach:
Regarding claim 16: wherein the plate-like body has a rectangular shape as viewed in a plan view and contains magnetic materials, and wherein multiple holes each having a substantially square shape are opened in the plate-like body.
Regarding claim 17: wherein the plate-like body has a staggered arrangement of the holes.
Regarding claim 18: wherein the holes are arranged vertically and horizontally and, in the horizontal direction some of the holes are placed in line, whereas in the vertical direction some of the holes are not placed in line but are instead placed such that the horizontal positions of the adjacent holes are shifted from one another.
However, it would be obvious to one of ordinary skill in the art to provide various arrangements of holes and magnetic materials in providing optimal arrangements to give the best connection in attaching components to provide a solid and secure connection.

Regarding claim 19: wherein the plate-like body is configured to: secure a magnetic path generated by a magnet in a direction perpendicular to the plate-like body; and to hinder polarization caused by an external magnetic field in the vertical and horizontal directions in the plate-like body.
However, it would be obvious to one of ordinary skill in the art to provide an arrangement as to allow for the best connection through the magnetic path and to hinder polarization to prevent an insecure and unstable connection between the attaching components.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Knirsch (US 2011/0192936) in view of Ward (US 4,834,531).
Regarding claim 3, Knirsch teaches the invention of claims 1 and 2 but does not explicitly teach:
wherein the marker contains glass beads or a mirror.
Ward teaches:
Regarding claim 3: wherein the marker contains glass beads or a mirror (elements 16 in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Ward with the invention of Knirsch in order to effectively reflect the emitted light.

Regarding claim 4, Knirsch teaches the invention of claim 1 but does not explicitly teach:
wherein at least three pieces of the marker are provided.
Ward teaches:
Regarding claim 4: wherein at least three pieces of the marker are provided (elements 16 in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Ward with the invention of Knirsch in order to optimally reflect the light.

Regarding claim 5, Knirsch teaches the invention of claim 1 but does not explicitly teach:
wherein the markers show a certain geometric pattern.
Ward teaches:
Regarding claim 5: wherein the markers show a certain geometric pattern (elements 16 in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Ward with the invention of Knirsch in order to optimally reflect the light.

Regarding claim 6: Ward teaches wherein the markers are circles located in a predetermined pattern (elements 16 in Fig. 2).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Knirsch (US 2011/0192936) in view of Mori et al (US 2017/0113818; hereinafter “Mori”).
Regarding claim 14, Knirsch teaches the invention of claims 1, 7 and 10; and additionally teaches wherein the aerospace vehicle has a body (see Fig. 1), but does not explicitly teach:
a rod-shaped member projectable and retractable from the body, wherein the magnetic force generating portion is attached to a tip of the rod-shaped member.
Mori teaches:
Regarding claim 14: a rod-shaped member projectable and retractable from the body, wherein the magnetic force generating portion is attached to a tip of the rod-shaped member (element 53 in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Mori with the invention of Knirsch in order to ensure a rigid connection between the magnetic portion and the aerospace vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A DELOZIER/Examiner, Art Unit 2857  

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857